THREADGILL, Acting Chief Judge.
Curtis Duane Beeson appeals an order denying his motion for return of property after he was acquitted of the charge of carrying a concealed firearm. At a hearing on the motion, the State advanced only one justification for denial: the prosecutor’s opinion that Bee-son was not the type of person who should own a gun. This was an insufficient basis upon which to deny the motion. On appeal, the State concedes that the motion for return of property should have been granted. Accordingly, we reverse.
Reversed.
PATTERSON and GREEN, JJ., concur.